Exhibit 10.2

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

SECOND AMENDMENT TO AGREEMENT

This SECOND AMENDMENT TO SUPPLY AGREEMENT (this “Second Amendment”) is effective
as of April 1, 2013(“Effective Date”) between Halliburton Energy Services, Inc.,
a Delaware corporation with its principal place of business at 10200 Bellaire
Boulevard Houston, Texas, and its affiliates (“Halliburton”), and Hi-Crush
Operating LLC, a Delaware limited liability company with its principal place of
business at Three Riverway, Suite 1550, Houston, TX 77056 (“Supplier”).

RECITALS:

 

1. Halliburton and its Affiliates carry on the business of the design,
manufacture and supply of goods and services in the Oilfield Business as defined
below; and

 

2. Halliburton requires high quality sand for use as a proppant in providing
certain of its hydraulic fracturing and oilfield services; and

 

3. Supplier desires to sell such sand and is able to provide the proppant to
Halliburton; and

 

4. Supplier and Halliburton have previously entered into a Supply Agreement
dated May, 24, 2011 with a First Amendment dated November 23, 2011, collectively
(the “Agreement”) regarding the sale of sand by Supplier to Halliburton; and

 

5. Hi-Crush Augusta LLC ( an Affiliate of Supplier) and Halliburton have entered
into a separate and distinct agreement regarding the sale of sand from the
Affiliate’s facility in Augusta, Wisconsin (the “Augusta Agreement”); and

 

6. Halliburton and Supplier now desire to amend the Agreement to reflect their
mutual desire to provide for the purchase of additional sand, and to adjust the
pricing structure in accordance with the terms of this Second Amendment.

AGREEMENT

In consideration of the premises and the respective covenants and agreements
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the Parties hereto agree to amend the Supply Agreement as follows:

 

1. Definitions

 

1.1 Capitalized terms which are used but not defined in this Second Amendment to
Agreement shall have the same meaning as ascribed thereto in the Supply
Agreement. In addition to terms defined elsewhere in the Agreement or in this
Second Amendment, the following terms shall have the following meanings unless
the context otherwise requires:



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

2. Sections 2.1(b) and (c) of the Supply Agreement are replaced with the
following:

 

2.1  (b) Beginning on *** through *** (the “First Interim Period”) Supplier is
obligated to sell and Halliburton is obligated to buy *** tons of Product
consisting of *** tons of *** Premium Frac Sand per month, ***tons of ***
Premium Frac Sand per month and *** tons of *** Premium Frac Sand per month (the
“First Interim Minimum Supply”).

 

  (c) Beginning on *** through *** (the “Second Interim Period”) Supplier is
obligated to sell and Halliburton is obligated to buy *** tons of Product
consisting of *** tons of *** Premium Frac Sand per month, *** tons of ***
Premium Frac Sand per month and *** tons of *** Premium Frac Sand per month (the
“Second Interim Minimum Supply).

 

  (d) Beginning on *** through *** (the “Final Period”) Supplier is obligated to
sell and Halliburton is obligated to buy, a minimum annual volume (“Final
Minimum Supply”) *** tons of Product consisting of ***, *** and *** Premium Frac
Sand. Provided, however, such Final Minimum Supply shall consist of no more than
*** tons of *** Premium Frac Sand and *** tons of *** Premium Frac Sand. For any
partial year, the Final Minimum Supply shall be prorated based upon a full
year’s supply. For the sake of clarity, for any partial year during the Final
Period of this Agreement, the Final Minimum Supply shall be allocated monthly
according to the following formula: *** tons divided by twelve (*** tons/12).

 

  (e) Supplier shall be under no obligation to supply or sell Product in excess
of the First Interim Minimum Supply, the Second Interim Minimum Supply or the
Final Minimum Supply. In the event that Supplier fails to supply to Halliburton
the First Interim Minimum Supply, the Second Interim Minimum Supply or the Final
Minimum Supply during any Contract Year (a “Supply Shortfall”), Supplier shall
have *** after the end of such Contract Year to, as the sole and exclusive
remedy for such Supply Shortfall, to either: (i) tender the Supply Shortfall,
including by supplying Product from one or more third parties in accordance with
Section 2.12 hereof or (ii) pay to Halliburton within *** of the end of the
Contract Year, as liquidated damages, an amount equal to amount of the Supply
Shortfall (expressed in tons) multiplied by $***. It will be Supplier’s sole
discretion as to which option is utilized; and

 

pg. 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  (f) The “Monthly Maximum Supply Availability” during the Term is set forth in
the table below. Supplier will not be obligated to fulfill orders that exceed
the Monthly Maximum Supply Availability for a specific calendar month.
Additionally, no more than *** percent (***%) of the Monthly Maximum Supply
Availability in any given calendar month shall be *** Premium Frac Sand.

 

Month

  

Maximum Supply

*** to ***

   *** tons/month

*** to ***

   *** tons/month

*** to

end of Term

  

*** tons/month of

*** and *** Premium

Frac Sand.

*** tons/month of

*** Premium Frac Sand

 

3. Sections 2.2, 2.3, 2.5, and 2.6 of the Agreement are replaced in their
entirety with the following:

 

2.2 Supply Requirements; Price,Volume Discounts and Additional Volume.

 

  (a) During the First Interim Period and the Second Interim Period ***, pricing
shall fixed at $***/short ton for contracted volumes of all Premium Frac Sand as
well as any additional such material that becomes available for purchase by
Halliburton. During the Final Term of the Supply Agreement, pricing will be
fixed at $***/short ton for contracted volumes of all Premium Frac Sand as well
as any additional such material that becomes available for purchase by
Halliburton.

 

  (b) In the event that Halliburton shall fail to order Product sufficient to
meet the First Interim Minimum Supply or the Second Interim Minimum Supply under
this Agreement in any calendar month, or the Initial Minimum Supply for Augusta
in any calendar month ***. Nothing contained in this section shall be deemed to
relieve Halliburton of the “Makewhole” provisions set forth in Section 2.6
infra.

 

  (c)

Supplier agrees that Halliburton shall be considered a preferred purchaser and,
accordingly, prices paid by Halliburton during the Final Term of this Agreement
shall be no greater than the lowest prices charged by Supplier for the same
Product to any future purchasers in the oilfield services industry during any
period covered by this Agreement. Notwithstanding the foregoing, this Section
shall not apply to: (a) contracts paid in advance; or (b) contracts in place
between Supplier and other

 

pg. 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  customers before the Effective Date of this Agreement; or (c) to any spot
sales made by Supplier; or (d) for sales of any Product offered to but not taken
by Halliburton; or (e) sales of Product from facilities owned by Supplier at
locations other than 9000 State Highway 173, Tomah, Wisconsin 54660 (“Suppliers
Facility”); or (f) Sales made for Product ordered with contemplated delivery
during the First Interim Period or the Second Interim Period or forty-five
(45) days thereafter.

 

  (d) Subject to the availability of excess Product as determined by Supplier
after supplying all other customers at Suppliers Facility, Supplier may make
available to Halliburton any additional volume, “Additional Volume” over the
Monthly Maximum Supply Availability, on a right of first refusal basis. Supplier
will provide its estimate of Additional Volume for delivery up to two months in
advance of the actual availability and will use its best efforts to work with
Halliburton regarding scheduling and delivery of such Additional Volumes.

 

2.3 Halliburton Minimum Purchase Requirement. During the Term, Halliburton shall
be required to take and, in accordance with Section 3.1 hereof pay for a minimum
aggregate of *** tons of Product during the First Interim Period, *** tons of
Product during the Second Interim Period and *** tons of Product per Contract
Year for the Final Period (the “Minimum Purchase Requirement”); provided,
however, that if, due solely to Force Majeure or the unavailability of rail cars
in the market, Halliburton is unable to take delivery of Products as
contemplated hereunder for a period of time during a Contract Year, Halliburton
shall not be deemed to be in breach of this Agreement as a result of such
failure so long as Halliburton is using best efforts to obtain rail cars and
minimize the period of time during which Halliburton is unable to take delivery
of Products; provided, further, however, that nothing in this sentence shall be
construed to relieve Halliburton of its obligations to make payments under this
Agreement (including the obligation to make any Makewhole Payments as
contemplated in Section 2.6 hereof).

 

2.5

During the First Interim Period, the Minimum Purchase Requirement shall be
ordered by Halliburton in installments of not less than *** tons of Product per
calendar month (the “First Interim Monthly Minimum Requirement”), and not more
than the Monthly Maximum Available Supply Availablity. During the Second Interim
Period, the Minimum Purchase Requirement shall be ordered by Halliburton in
installments of not less than *** tons of Product per calendar month (the
“Second Interim Monthly Minimum Requirement”), and not more than the Monthly
Maximum Available Supply Availabilty. During the Final Period, the Minimum
Purchase Requirement shall be ordered by Halliburton in installments of not less
than *** tons of Product per calendar month (the “Final Monthly Minimum
Requirement”), and not more than the Monthly Maximum Supply Availability. In the
event that Halliburton fails to purchase *** tons of Product during any calendar
month in the First Interim Period in which Supplier was ready, willing and able
to deliver such amount, then the “Purchase Shortfall” shall be the amount by
which *** exceeds the amount of Product actually purchased by Halliburton during
such calendar month. In the event that Halliburton fails to purchase *** tons of
Product during any calendar month in the Second Interim

 

pg. 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  Period in which Supplier was ready, willing and able to deliver such amount,
then the “Purchase Shortfall” shall be the amount by which *** exceeds the
amount of Product actually purchased by Halliburton during such calendar month.
In the event that Halliburton fails to purchase one twelfth (1/12) of the
Minimum Purchase Requirement of Product from Supplier during any particular
calendar month in the Final Period in which Supplier was ready, willing and able
to deliver *** tons of Product, then the “Purchase Shortfall” shall be the
amount by which one twelfth (1/12) of the Minimum Purchase Requirement exceeds
the amount of the Product actually purchased by Halliburton during such calendar
month until the minimum annual volume is met.

 

2.6 On written notice of such Purchase Shortfall to Halliburton by Supplier,
Halliburton shall have *** after the month of the Purchase Shortfall to purchase
tonnage of Product in excess of any Monthly Minimum Requirement as applicable
(but subject to the Monthly Maximum Supply Availability) to make up for the
Purchase Shortfall. If Halliburton fails to purchase the full amount of the
Purchase Shortfall in such *** period, Halliburton shall be obligated to pay to
Supplier an amount equal to the amount of the Purchase Shortfall not purchased
by Halliburton in such *** period (expressed in tons) multiplied by $*** (the
“Makewhole Payment”). The Makewhole Payment shall be paid within *** days of
written demand by Supplier, by wire transfer of immediately available funds to
the account designated in writing by Supplier. The aggregate Purchase Shortfall
amount for a Contract Year shall not exceed the Minimum Purchase Requirement for
such Contract Year, as applicable, less the amount of Product ordered and
delivered to Halliburton. Halliburton reserves the right to resell goods
purchased from Supplier if deemed necessary by Halliburton in order to satisfy
the Minimum Purchase Requirement. Supplier shall not be obligated to deliver
more than the Monthly Maximum Supply Availability on any given calendar month.

 

4. Ratification. Except as expressly provided in this Second Amendment to
Agreement, all those terms and provisions of the Supply Agreement and the First
Amendment to Supply Agreement shall remain unchanged by reason of this Second
Amendment to Supply Agreement. Except as provided herein, the Supply Agreement
is hereby ratified, confirmed and continued in full force and effect as if set
forth in full herein.

 

5. Counterparts. This Second Amendment may be executed in Counterparts in which
case all such counterparts taken together shall constitute the same instrument
which is binding upon all parties hereto not withstanding that all parties are
not signatories to the original or such Counterpart. Facsimiles and PDF/ Adobe
Acrobat signatures shall be treated as originals.

Signature Page Follows

 

pg. 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

HALLIBURTON:

HALLIBURTON ENERGY SERVICES, INC.

By:

 

/s/ Authorized Person

Name: Authorized Person

Title: Authorized Officer

Date: 5/13/13

HALLIBURTON:

HALLIBURTON ENERGY SERVICES, INC.

By:

 

/s/ Authorized Person

Name: Authorized Person

Title: Authorized Officer

Date: 5/13/13

SUPPLIER: HI-CRUSH OPERATING LLC

By:

 

/s/ James M. Whipkey

Name: James M. Whipkey

Title: Co-Chief Executive Officer

Date: 5/10/2013

 

pg. 6